DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 2/7/2022, in which: claims 1, 6-8 are amended, claims 2-5 remain as filed originally.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huisinga (EP 3097778).

Regarding claim 1, Huisinga discloses a device for accommodating young chicks in poultry rearing, the device comprising: a grid floor (20) and a side wall (40); and a feed trough (30) having openings (48) in the side wall (40) for the passage of feed through the openings (48), wherein the side wall (40) and the openings (48) are positioned such that the feed passes out of the feed trough (30) towards the grid floor (20).

Regarding claim 2, Huisinga discloses further comprising a scratching plate (32) or other underlay for catching the feed beneath an opening (48) in the feed trough (30).

Regarding claim 3, Huisinga discloses wherein the scratching plate (32) lies against the side wall (40) of the feed trough (30) without any distance between them.

Regarding claim 4, Huisinga discloses wherein the scratching plate (32) has a flat upper side (top surface of element 32) with protuberances (38).

Regarding claim 5, Huisinga discloses wherein the feed trough (30) is provided with a feed conveyor (wherein the feed conveyor is the tube structure of element 40 which allows feed to be moved from the bottom of the trough structure to each of the openings) which conveys the feed in the longitudinal direction (from top to bottom) of the feed trough (30).

Regarding claim 6, Huisinga discloses wherein the feed trough (30) further comprises an open upper side (the upper portion of the feed trough is open), and the feed trough (30) is provided on open upper side (the upper portion of the feed trough is open) with a chick protective insert (the chick protective insert could be either the waste shield element 60 that is placed above the lower housing 10 before the upper housing 10 is placed on top which blocks the upper trough opening or the chick protective insert could be the upper housing 10 being placed on the lower housing 10 which blocks the upper opening of the trough, Fig. 5).



Regarding claim 8, Huisinga discloses a poultry house having a device for accommodating young chicks in poultry rearing, the device comprising: a grid floor (20), a side wall (40), and a feed trough (30) having openings (48) in the side wall (40) and for the passage of feed through the openings (48); or a housing arrangement (10) having a grid floor (20), a side wall (40), and a feed trough (30) having openings (48) in the side wall (40) and for the passage of feed through the openings (48), wherein the side wall (40) and the openings (48) are positioned such that the feed passes out of the feed trough (30) towards the grid floor (20).

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. In response to applicants arguments, and more specifically that the prior art fails to teach a feed that moves towards the grid floor, examiner respectfully disagrees.  According to figure 6 or Huisinga the feed trough element 30 with scratching plate element 32 is angled towards the grid floor element 20.  As such, when feed passes through opening elements 48 and flow downwards at an angle within the trough element 30 towards the grid floor element 20.  Nothing in the claims state that the feed is deposited directly on the grid floor, it only states that the feed passes out of the trough towards the grid floor.
the device is meant for young chicks and that the prior art could not function properly for young chicks, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L BARLOW/            Primary Examiner, Art Unit 3644